Citation Nr: 0634253	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-18 784	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1997 Board decision which denied entitlement to 
disability compensation under 38 U.S.C.A.  § 1151 for an 
acquired psychiatric disability as a result of 
hospitalization and treatment by the Department of Veterans 
Affairs (VA) from August 10 to 17, 1984, and from September 
21, 1984, to March 2, 1985.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1969 to August 1972.  

2.  In August 1997, the Board of Veterans' Appeals denied 
the veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151.

3.  In January 1999, the Court of Appeals for Veterans 
Claims (Court) affirmed the Board's denial of the veteran's 
claim.


CONCLUSION OF LAW

The Board's August 1997 decision is not subject to revision.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400 (2006).

In the present case, the veteran appealed the Board's August 
1997 decision to the Court, and in January 1999, the Court 
affirmed the Board's decision.  Thus, the Board's decision 
is not subject to revision and the veteran's motion for 
revision must be dismissed.



ORDER

The motion is dismissed.




	                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



